EXHIBIT 10.3.1

STOCK OPTION AGREEMENT

TERMS AND CONDITIONS
(Rev. 2002)

                         These Terms and Conditions constitute a part of the
Stock Option Agreement, dated as of the date set forth on the Signature Page to
Stock Option Agreement Terms and Conditions (Rev. 2002) made a part hereof (the
“Signature Page”), concerning certain Options granted by Varco International,
Inc., a Delaware corporation hereinafter referred to as “Company,” to the
employee of the Company (or a Subsidiary of the Company) listed on the Signature
Page, hereinafter referred to as “Optionee.”  These Terms and Conditions and the
Signature Page are collectively referred to as the “Agreement.”

                         WHEREAS, the Company wishes to afford the Optionee the
opportunity to purchase shares of its $.01 par value Common Stock;

                         WHEREAS, the Company wishes to carry out The Amended
and Restated 1996 Equity Participation Plan (the terms of which are hereby
incorporated by reference and made a part of this Agreement); and

                         WHEREAS, the Administrator of the Plan has determined
that it would be to the advantage and best interest of the Company and its
stockholders to grant the Option provided for herein to the Optionee as an
inducement to enter into or remain in the service of the Company or a Subsidiary
of the Company and as an incentive for increased efforts during such service,
and has advised the Company thereof and instructed the undersigned officers to
issue said Option.

                         NOW, THEREFORE, in consideration of the mutual
covenants herein contained and other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS

                         Whenever the following terms are used in this
Agreement, they shall have the meaning specified below unless the context
clearly indicates to the contrary.  The masculine pronoun shall include the
feminine and neuter, and the singular the plural, where the context so
indicates.  Capitalized terms used but not defined in this Agreement shall have
the meaning ascribed to such terms in the Plan.

Section 1.1.      Administrator

                         “Administrator” shall mean the entity that conducts the
administration of the Plan (including the grant of Awards) as provided therein. 
With reference to the administration of the Plan with respect to an option
granted or to be granted to Employees or consultants, the term “Administrator”
shall refer to the Committee, unless and to the extent (a) the Board has assumed
the authority for administration of all or any part of the Plan as permitted in
Section 9.2 of the Plan, or (b) the Committee has delegated the authority for
administration of all or part of the Plan



--------------------------------------------------------------------------------


as permitted by Section 9.5 of the Plan.  With reference to the administration
of the Plan with respect to an option granted or to be granted to Section 162(m)
Participants and intended to qualify as performance-based compensation as
described in Section 162(m)(4)(C) of the Code, the term “Administrator” shall
refer to the Committee comprised solely of two or more Directors each of whom
qualify as an "outside director" under Section 162(m) of the Code.

Section 1.2.      Board

                         “Board” shall mean the Board of Directors of the
Company.

Section 1.3.      Cause

                         “Cause” shall mean:  (i) Optionee’s conviction of a
felony involving moral turpitude, dishonesty or a breach of trust as regards the
Company or any Subsidiary; or (ii) Optionee’s commission of any act of theft,
fraud, embezzlement or misappropriation against the Company or any Subsidiary
that is materially injurious to any of the Company or any Subsidiary, and
regardless of whether a criminal conviction is obtained; or (iii) Optionee’s
willful and continued failure to devote substantially all of his or her business
time to the Company’s or its affiliate’s business affairs, (excluding failures
due to illness, incapacity, vacations, incidental civic activities and
incidental personal time), which failure is not remedied within a reasonable
time after written demand is delivered by the Company or any Subsidiary, which
demand specifically identifies the manner in which the Company or any Subsidiary
believes that Optionee has failed to devote substantially all of his business
time to the Company’s or any Subsidiary’s business affairs; or (iv) Optionee’s
unauthorized disclosure of confidential information of the Company or any
Subsidiary that is materially injurious to any of the Company or any Subsidiary.

Section 1.4.      Code

                         “Code” shall mean the Internal Revenue Code of 1986, as
amended.

Section 1.5.      Common Stock

                         “Common Stock” shall mean the common stock of the
Company, par value $.01 per share, and any equity security of the Company issued
or authorized to be issued in the future, but excluding any warrants, options or
other rights to purchase Common Stock.  Debt securities of the Company
convertible into Common Stock shall be deemed equity securities of the Company.

Section 1.6.      Company

                         “Company” shall mean Varco International, Inc., a
Delaware corporation, or any successor corporation.

2



--------------------------------------------------------------------------------


Section 1.7.      Exchange Act

                         “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended.

Section 1.8.      Option

                         “Option” shall mean a non-qualified stock option and/or
incentive stock option granted under this Agreement and Article III of the Plan,
as specified on the Signature Page.

Section 1.9.      Optionee

                         “Optionee” shall mean the Employee granted an Option
under this Agreement and the Plan and listed on the Signature Page.

Section 1.10.    Plan

                         “Plan” shall mean The Amended and Restated 1996 Equity
Participation Plan of Varco International, Inc., as amended and/or restated from
time to time.

Section 1.11.    QDRO

                         “QDRO” shall mean a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the rules thereunder.

Section 1.12.    Rule 16b-3

                         “Rule 16b-3” shall mean that certain Rule 16b-3 under
the Exchange Act, as such Rule may be amended from time to time.

Section 1.13.    Secretary

                         “Secretary” shall mean the Secretary of the Company.

Section 1.14.    Securities Act

                         “Securities Act” shall mean the Securities Act of 1933,
as amended.

Section 1.15.    Severance Agreement

                         “Severance Agreement” shall mean any agreement between
the Company and Optionee that specifies any payments or benefits payable to the
Optionee in connection with or following a change in control of the Company or a
termination of employment of the Optionee, or any similar applicable policy or
plan of the Company.

3



--------------------------------------------------------------------------------


Section 1.16.    Termination of Employment

                         “Termination of Employment” shall mean the time when
the Employee-employer relationship between the Optionee and the Company or any
Subsidiary is terminated for any reason, including, but not by way of
limitation, a termination by resignation, discharge, death, disability or
retirement, but excluding (i) terminations where there is a simultaneous
reemployment, continuing employment of an Optionee by the Company or any
Subsidiary, (ii) at the discretion of the Administrator, terminations which
result in a temporary severance of the Employee-employer relationship, and (iii)
at the discretion of the Administrator, terminations which are followed by the
simultaneous establishment of a consulting relationship by the Company or any
Subsidiary with the former Employee.  The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Employment, including, but not by way of limitation, the question
of whether a Termination of Employment resulted from a discharge for good cause,
and all questions of whether particular leaves of absence constitute
Terminations of Employment.  Notwithstanding any other provision of the Plan or
this Agreement, the Company or any Subsidiary has an absolute and unrestricted
right to terminate the Optionee’s employment at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in writing.

ARTICLE II.

GRANT OF OPTION

Section 2.1.      Grant of Option

                         Effective as of the date set forth on the Signature
Page, the Company irrevocably grants to the Optionee the option to purchase any
part or all of the aggregate number of shares of its Common Stock set forth on
the Signature Page, all upon the terms and conditions set forth in this
Agreement.  On the Signature Page, the Company has indicated for this Option to
be either a non-qualified or incentive stock option, or to apportion the Option
shares between the two. 

Section 2.2.      Purchase Price

                         The purchase price of the shares of Common Stock
covered by the Option is set forth on the Signature Page, and shall not be
subject to commission or other charge.

Section 2.3.      Consideration to Company

                         In consideration of the granting of this Option by the
Company, the Optionee (i) agrees to render faithful and efficient services to
the Company or its any Subsidiary, with such duties and responsibilities as the
Company or any Subsidiary shall from time to time prescribe, for a period of at
least one (1) year from the date this Option is granted, (ii) agrees not
disclose or use, directly or indirectly, any proprietary or confidential
information concerning the Company or any Subsidiary so long as such information
is proprietary and/or confidential, except any disclosure or use that is for the
benefit of the Company or such Subsidiary and incidental to the Optionee’s
employment, and (iii) agrees to abide by all of the terms and conditions of this
Agreement and the Plan.  Nothing in the Plan or this Agreement shall confer upon
the Optionee any right to continue in the employ of the Company or any
Subsidiary, or shall interfere with or

4



--------------------------------------------------------------------------------


restrict in any way the rights of the Company and any Subsidiary, which are
hereby expressly reserved, to discharge the Optionee at any time for any reason
whatsoever, with or without good cause.

Section 2.4.      Adjustments in Option

                         (a)     In the event that the outstanding shares of the
stock subject to the Option are changed into or exchanged for a different number
or kind of shares of the Company or other securities of the Company, or of
another corporation, by reason of reorganization, merger, consolidation,
recapitalization, reclassification, stock split-up, stock dividend or
combination of shares, the Administrator shall make an appropriate and equitable
adjustment in the number and kind of shares as to which the Option, or portions
thereof then unexercised, shall be exercisable, to the end that after such event
the Optionee’s proportionate interest shall be maintained as before the
occurrence of such event.  Such adjustment in the Option may include any
necessary corresponding adjustment in the Option price per share, but shall be
made without change in the total price applicable to the unexercised portion of
the Option (except for any change in the aggregate price resulting from
rounding-off of share quantities or prices).  Any such adjustment made by the
Administrator shall be final and binding upon the Optionee, the Company and all
other interested persons.

                         (b)     Notwithstanding the foregoing, in the event of
such a reorganization, merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend or combination, or other
adjustment or event which results in shares of Common Stock being exchanged for
or converted into cash, securities (including securities of another corporation)
or other property, the Company will have the right to terminate the Plan as of
the date of the exchange or conversion, in which case all options, rights and
other awards under the Plan shall become the right to receive such cash,
securities or other property, net of any applicable exercise price.

                         (c)     In the event of a “spin-off” or other
substantial distribution of assets of the Company, which has a material
diminutive effect upon the Fair Market Value of the Company’s Common Stock, the
Board may in its discretion make an appropriate and equitable adjustment to the
Option to reflect such diminution in accordance with Section 10.3 of the Plan.

ARTICLE III.

PERIOD OF EXERCISABILITY

Section 3.1.      Commencement of Exercisability

                         The Option shall become exercisable in the time and
manner set forth on the Signature Page.  Except as otherwise may be provided by
the Administrator, no portion of the Option that is unexercisable at Termination
of Employment shall thereafter become exercisable.

5



--------------------------------------------------------------------------------


Section 3.2.      Duration of Exercisability

                         The installments provided for in Section 3.1 are
cumulative.  Each such installment that becomes exercisable pursuant to Section
3.1 shall remain exercisable until it becomes unexercisable under Section 3.3.

Section 3.3.      Expiration of Option

                         Except to the extent otherwise set forth in the
Severance Agreement, if applicable, the Option may not be exercised to any
extent by anyone after the first to occur of the following events:

                         (a)     The expiration of ten (10) years from the date
the Option was granted, as set forth on the Signature Page;

                         (b)     The time of the Optionee’s Termination of
Employment for Cause;

                         (c)     The expiration of three (3) months from the
date of the Optionee’s Termination of Employment by reason of his retirement,
resignation or termination of his employment not for Cause, unless the Optionee
dies within said three-month period;

                         (d)     The expiration of one (1) year from the date of
the Optionee’s Termination of Employment by reason of his disability;

                         (e)     The expiration of one (1) year from the date of
the Optionee’s death; or

                         (f)     The effective date of a Corporate Transaction,
unless the Administrator waives this provision in connection with such
transaction.  At least ten (10) days prior to the effective date of a Corporate
Transaction, as to which this provision is not waived, the Administrator shall
give the Optionee notice of such event if the Option has then neither been fully
exercised nor become unexercisable under this Section 3.3.

Section 3.4.      Acceleration of Exercisability

                         Except to the extent otherwise set forth in the
Severance Agreement, if applicable, in the event of a Corporate Transaction, the
Administrator may, in its absolute discretion and upon such terms and conditions
as it deems appropriate, provide by resolution, adopted prior to such event,
that at some time prior to the effective date of such event this Option shall be
exercisable as to all the shares covered hereby, notwithstanding that this
Option may not yet have become fully exercisable under Section 3.1(a).

                         The Administrator may make such determinations and
adopt such rules and conditions as it, in its absolute discretion, deems
appropriate in connection with such acceleration of exercisability, including,
but not by way of limitation, provisions to ensure that any such acceleration
and/or option termination shall be conditioned upon the consummation of the
contemplated Corporate Transaction.

6



--------------------------------------------------------------------------------


                         None of the foregoing discretionary terms of this
Section shall be permitted to the extent that such discretion would be
inconsistent with the requirements of applicable law.

Section 3.5.      Special Tax Consequences

                         The Optionee acknowledges that, to the extent that the
aggregate fair market value of stock with respect to which “incentive stock
options” (within the meaning of Section 422 of the Code, but without regard to
Section 422(d) of the Code), including all or such portion of the Option as
noted on the Signature Page to be treated as an incentive stock option, are
exercisable for the first time by the Optionee during any calendar year (under
the Plan and all other incentive stock option plans of the Company and any
Subsidiary of the Company) exceeds $100,000, such options shall be treated for
all purposes as not qualifying under Section 422 of the Code and therefore shall
be subject to taxation as non-qualified options.  The Optionee further
acknowledges that the rules set forth in the preceding sentence shall be applied
by taking options into account in the order in which they were granted.  For
purposes of these rules, the fair market value of stock shall be determined as
of the time the option with respect to such stock option is granted and
incentive stock options granted on or before December 31, 1986 shall not be
taken into account in applying such $100,000 limitation.

ARTICLE IV.

EXERCISE OF OPTION

Section 4.1.      Person Eligible to Exercise

                         During the lifetime of the Optionee, only he may
exercise the Option or any portion thereof, or, to the extent the Option or any
portion thereof is transferred in accordance with the terms of the Plan, such
transferee may exercise the Option or such portion thereof so transferred. 
After the death of the Optionee, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 3.3, be
exercised by his personal representative or by any person empowered to do so
under the Optionee’s will or under the then applicable laws of descent and
distribution.

Section 4.2.      Partial Exercise

                         Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3; provided, however, that each partial exercise shall be for
not less than one hundred (100) shares (or the minimum installment set forth in
Section 3.1, if a smaller number of shares) and shall be for whole shares only.

Section 4.3.      Manner of Exercise

                         The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary or his office of all of the
following prior to the time when the Option or such portion becomes
unexercisable under Section 3.3:

7



--------------------------------------------------------------------------------


                         (a)     Notice in writing signed by the Optionee or the
other person then entitled to exercise the Option or portion, stating that the
Option or portion is thereby exercised, such notice complying with all
applicable rules established by the Administrator;

                         (b)

                                   (i)       Full payment (in cash) for the
shares with respect to which such Option or portion is exercised;

                                   (ii)      Payment, in whole or in part,
through the delivery of a notice that the Optionee has placed a market sell
order with a broker with respect to the shares of Common Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price, provided that payment of such
proceeds is then made to the Company upon settlement of such sale; or

                                   (iii)     With the consent of the
Administrator, any other consideration permitted under the Plan.

                         (c)     A bona fide written representation and
agreement, in a form satisfactory to the Administrator, signed by the Optionee
or other person then entitled to exercise such Option or portion, stating that
the shares of stock are being acquired for his own account, for investment and
without any present intention of distributing or reselling said shares or any of
them except as may be permitted under the Securities Act and then applicable
rules and regulations thereunder, and that the Optionee or other person then
entitled to exercise such Option or portion will indemnify the Company against
and hold it free and harmless from any loss, damage, expense or liability
resulting to the Company if any sale or distribution of the shares by such
person is contrary to the representation and agreement referred to above.  The
Administrator may, in its absolute discretion, take whatever additional actions
it deems appropriate to insure the observance and performance of such
representation and agreement and to effect compliance with the Securities Act
and any other federal or state securities laws or regulations.  Without limiting
the generality of the foregoing, the Administrator may require an opinion of
counsel acceptable to it to the effect that any subsequent transfer of shares
acquired on an Option exercise does not violate the Securities Act, and may
issue stop-transfer orders covering such shares.  Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of this subsection (c) and the agreements herein. 
The written representation and agreement referred to in the first sentence of
this subsection (c) shall, however, not be required if the shares to be issued
pursuant to such exercise have been registered under the Securities Act, and
such registration is then effective in respect of such shares;

                         (d)     Full payment to the Company (or Subsidiary
employer) of all amounts which, under federal, state or local tax law, it is
required to withhold upon exercise of the Option, which, with the consent of the
Administrator, may be in the form of consideration used by the Optionee to pay
for such shares under Section 4.3(b); provided, however, that if such payment is
in the form of shares of Common Stock withheld from exercise or delivered by the
Optionee, the Fair Market Value of such shares shall not exceed the sums
necessary to pay the

8



--------------------------------------------------------------------------------


tax withholding based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to such
supplemental taxable income; and

                         (e)     In the event the Option or portion shall be
exercised pursuant to Section 4.1 by any person or persons other than the
Optionee, appropriate proof of the right of such person or persons to exercise
the Option.

Section 4.4.      Conditions to Issuance of Stock Certificates

                         The shares of stock deliverable upon the exercise of
the Option, or any portion thereof, may be either previously authorized but
unissued shares or issued shares, which have then been reacquired by the
Company.  Such shares shall be fully paid and nonassessable.  The Company shall
not be required to issue or deliver any certificate or certificates for shares
of stock purchased upon the exercise of the Option or portion thereof prior to
fulfillment of all of the following conditions:

                         (a)     The admission of such shares to listing on all
stock exchanges on which such class of stock is then listed;

                         (b)     The completion of any registration or other
qualification of such shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable;

                         (c)     The obtaining of any approval or other
clearance from any state or federal governmental agency which the Administrator
shall, in its absolute discretion, determine to be necessary or advisable;

                         (d)     The receipt by the Company (or Subsidiary
employer) of full payment for such shares, including payment of all amounts
which, under federal, state or local tax law, it is required to withhold upon
exercise of the Option; and

                         (e)     The lapse of such reasonable period of time
following the exercise of the Option as the Administrator may from time to time
establish for reasons of administrative convenience.

Section 4.5.      Rights as Stockholder

                         The holder of the Option shall not be, nor have any of
the rights or privileges of, a stockholder of the Company in respect of any
shares purchasable upon the exercise of any part of the Option unless and until
certificates representing such shares shall have been issued by the Company to
such holder.

9



--------------------------------------------------------------------------------


ARTICLE V.

OTHER PROVISIONS

Section 5.1.      Administration

                         The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Administrator in good faith shall be final and
binding upon the Optionee, the Company and all other interested persons.  No
member of the Administrator shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Option.  In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Administrator under this
Plan except with respect to matters which under Rule 16b-3 or Section 162(m) of
the Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Administrator.

Section 5.2.      Option Not Transferable

                         Neither the Option nor any interest or right therein or
part thereof shall be liable for the debts, contracts or engagements of the
Optionee or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5.2
shall not prevent transfers by will or by the applicable laws of descent and
distribution or, to the extent not prohibited by the Code, pursuant to a QDRO.

                         Notwithstanding the foregoing provisions of this
Section 5.2, the Administrator, in its sole discretion, may permit the transfer
of the Option by the Optionee, by gift or contribution, to a “family member” of
the Optionee (as defined under the instructions to use of Form S-8).  Any Option
that has been so transferred or transferred pursuant to a QDRO shall continue to
be subject to all of the terms and conditions as applicable to the original
Optionee, and the transferee shall execute any and all such documents requested
by the Administrator in connection with the transfer, including without
limitation to evidence the transfer and to satisfy any requirements for an
exemption for the transfer under applicable federal and state securities laws.

Section 5.3.      Shares to Be Reserved

                         The Company shall at all times during the term of the
Option reserve and keep available such number of shares of stock as will be
sufficient to satisfy the requirements of this Agreement.

10



--------------------------------------------------------------------------------


Section 5.4.      Notices

                         Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Optionee shall be addressed to him
at the address given beneath his signature hereto.  By a notice given pursuant
to this Section 5.4, either party may hereafter designate a different address
for notices to be given to him.  Any notice, which is required to be given to
the Optionee, shall, if the Optionee is then deceased, be given to the
Optionee’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 5.4.  Any notice shall be deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

Section 5.5.      Titles

                         Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

Section 5.6.      Construction

                         This Agreement shall be administered, interpreted and
enforced under the laws of the State of Texas.  The terms of any Severance
Agreement shall supersede and control over the terms of this Agreement.

Section 5.7.      Conformity to Securities Laws

                         The Optionee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, including
without limitation Rule 16b-3.  Notwithstanding anything herein to the contrary,
the Plan shall be administered, and the Option is granted and may be exercised,
only in such a manner as to conform to such laws, rules and regulations.  To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

Section 5.8.      Arbitration

                         In exchange for the option granted herein and the other
promises exchanged herein, the parties agree to submit any and all disputes,
claims or controversies arising out of, or relating to, Optionee’s employment,
to final and binding arbitration before the American Arbitration Association in
accordance with its rules relating to the resolution of employment disputes, in
effect at the time of the demand for arbitration.   THE COMPANY AND THE OPTIONEE
UNDERSTAND AND AGREE THAT BY AGREEING TO THE PROVISIONS OF THIS SECTION 5.8 THEY
ARE WAIVING THEIR RIGHT TO A JURY OR COURT TRIAL. 

                         This Section 5.8 expressly applies to all claims
arising out of and relating to Optionee’s employment, including without
limitation to, any claims of employment

11



--------------------------------------------------------------------------------


discrimination, harassment, retaliation and any other employment related claim. 
This Section 5.8 expressly applies, but is not limited, to claims brought under
Title VII of the Civil Rights Act, the Age Discrimination in Employment Act, the
Family Medical Leave Act, the Americans with Disabilities Act, the California
Labor Code, the Texas Labor Code, the Fair Employment and Housing Act, and all
other state and local laws.  This Section 5.8 does not apply to those claims
where expressly prohibited by law, such as claims arising under the National
Labor Relations Act, claims for medical and disability benefits under applicable
Workers’ Compensation statues and claims for unemployment benefits.  Employees,
officers, directors and anyone else acting as an agent of the Company or any
Subsidiary are intended beneficiaries of this Section 5.8 and the parties agree
that any claim against an intended beneficiary of this Section 5.8 arising out
of or relating to Optionee’s employment will be subject to this Section 5.8.

                         This Section 5.8 may be enforced by any court of
competent jurisdiction, and the party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys fees, to be paid
by the party against whom enforcement is ordered.

                         The arbitration shall be held at the office of the
American Arbitration Association in Harris County, Texas before a single neutral
arbitrator.  The Company shall assume responsibility for any costs payable to
the American Arbitration Association in connection with the arbitration,
including the costs and fees of the arbitrator.  However, the arbitrator shall
make such orders with respect to attorneys’ fees and other costs in accordance
with applicable law. 

                         The award or decision of the arbitrator shall be final
and binding on the parties and judgment on the arbitrator’s decision may be
entered in any court having jurisdiction.  Each of the parties consents to the
exercise of personal jurisdiction over such person by such court and to the
propriety of venue of such court for the purpose of carrying out this provision;
and each waives any objections that such person would otherwise have to the
same.

                         This Section 5.8 shall in no way effect Optionee’s or
the Company’s right to seek emergency injunctive relief from a court of
competent jurisdiction, which relief may remain in full force and effect pending
the outcome of the arbitration proceedings.

                         Notwithstanding the foregoing, the provisions of this
Section 5.8 shall be deemed modified and/or superceded to the extent necessary
to be consistent with any applicable terms contained in any Severance Agreement,
employment agreement or other agreement between the Company and the Optionee,
which agreement shall take precedence over this Section 5.8.

12



--------------------------------------------------------------------------------


Signature Page to the Stock Option Agreement Terms and Conditions (Rev. 2002)

The Amended and Restated 1996 Equity Participation Plan of

VARCO INTERNATIONAL, INC.
2000 West Sam Houston Parkway South, Suite 1700, Houston, Texas 77042

 

 

[Employee Name]

[Street Address]

Optionee’s Tax ID #: [SSN]

[City, State, Zip, Country

                         Effective ___________, you have been granted an Option
to buy an aggregate of [# ] shares of Common Stock of Varco International, Inc.
at an exercise price per share of $_____.  This Option expires on [ten years
following grant date].* [For persons subject to U.S. taxation, the Option will
be Incentive Stock Options up to the maximum number permitted by the Code and
non-qualified options as to all other shares.]  [The Option will be
non-qualifed, and not an incentive stock option under the Code.]

                         This Option will vest and become exercisable in
increments on the following dates:

 

Shares

 

Vest Date

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

[33% of grant amount]

 

 

[one year after grant]

 

 

 

[33% of grant amount]

 

 

[two years after grant]

 

 

 

[Remainder of grant amount]

 

 

[three years after grant]

 

 

 

 

 

 

*

This Option will not vest and the expiration date will be sooner than shown
under certain circumstances, including your Termination from Employment.  See
the Stock Option Agreement Terms and Conditions (Rev. 2002).

                         You and the Company agree that these Options are
granted under and governed by the terms and conditions of the Stock Option
Agreement Terms and Conditions (Rev. 2002), which together with this Signature
Page, are a binding agreement, and the Plan.  You acknowledge that you have read
and understand the Stock Option Agreement Terms and Conditions (Rev. 2002), this
Signature Page, and the Plan, and that you understand the terms and conditions
of your Option grant, including the provisions governing the resolution of all
disputes between you and the Company through arbitration, the vesting and
termination of your Options, the exercise procedures, and the other restrictions
contained therein.

VARCO INTERNATIONAL, INC.

OPTIONEE

 

 

 

--------------------------------------------------------------------------------

John F. Lauletta, President and Chief Operating Officer

[Employee Name]

 

 

--------------------------------------------------------------------------------

 

 

 

James F. Maroney, Vice President, Secretary and General Counsel

13



--------------------------------------------------------------------------------


NONQUALIFIED STOCK OPTION AGREEMENT
FOR INDEPENDENT DIRECTORS

                         THIS AGREEMENT, is made by and between Varco
International, Inc., a Delaware corporation hereinafter referred to as
“Company,” and «Name», an independent director of the Company or Subsidiary of
the Company, hereinafter referred to as “Optionee” effective as of «Grant_Date»:

                         WHEREAS, the Company wishes to afford the Optionee the
opportunity to purchase shares of its $.01 par value Common Stock;

                         WHEREAS, the Company wishes to carry out The Amended
and Restated 1996 Equity Participation Plan (the terms of which are hereby
incorporated by reference and made a part of this Agreement), which provides for
the grant of Options to the Optoinee as an inducement to enter into or remain in
the service of the Company or its Subsidiaries and as an incentive for increased
efforts during such service.

                         NOW, THEREFORE, in consideration of the mutual
covenants herein contained and other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS

                         Whenever the following terms are used in this
Agreement, they shall have the meaning specified below unless the context
clearly indicates to the contrary.  The masculine pronoun shall include the
feminine and neuter, and the singular the plural, where the context so
indicates.  Capitalized terms used but not defined in this Agreement shall have
the meaning ascribed to such terms in the Plan.

Section 1.1.      Board

                         “Board” shall mean the Board of Directors of the
Company.

Section 1.2.      Code

                         “Code” shall mean the Internal Revenue Code of 1986, as
amended.

Section 1.3.      Common Stock

                         “Common Stock” shall mean the common stock of the
Company, par value $.01 per share, and any equity security of the Company issued
or authorized to be issued in the future, but excluding any warrants, options or
other rights to purchase Common Stock.  Debt securities of the Company
convertible into Common Stock shall be deemed equity securities of the Company.

1



--------------------------------------------------------------------------------


Section 1.4.      Company

                         “Company” shall mean Varco International, Inc., a
Delaware corporation, or any successor corporation.

Section 1.5.      Director

                         “Director” shall mean a member of the Board.

Section 1.6.      Exchange Act

                         “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended.

Section 1.7.      Independent Director

                         “Independent Director” shall mean a member of the Board
who is not an Employee of the Company.

Section 1.8.      Option

                         “Option” shall mean a non-qualified stock option
granted under this Agreement and Article III of the Plan.

Section 1.9.      Optionee

                         “Optionee” shall mean an Independent Director granted
an Option under this Agreement and the Plan.

Section 1.10.     Plan

                         “Plan” shall mean The Amended and Restated 1996 Equity
Participation Plan of Varco International, Inc., as amended and/or restated from
time to time.

Section 1.11.     QDRO

                         “QDRO” shall mean a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the rules thereunder.

Section 1.12.     Rule 16b-3

                         “Rule 16b-3” shall mean that certain Rule 16b-3 under
the Exchange Act, as such Rule may be amended from time to time.

Section 1.13.     Secretary

                         “Secretary” shall mean the Secretary of the Company.

2



--------------------------------------------------------------------------------


Section 1.14.     Securities Act

                         “Securities Act” shall mean the Securities Act of 1933,
as amended.

Section 1.15.     Termination of Directorship

                         “Termination of Directorship” shall mean the time when
the Optionee ceases to be a Director for any reason, including, but not by way
of limitation, a termination by resignation, failure to be elected, death or
retirement.  The Board, in its sole and absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Directorship.

ARTICLE II.

GRANT OF OPTION

Section 2.1.      Grant of Option

                         In consideration of the Optionee’s agreement to serve
as an Independent Director of the Company or its Subsidiaries until the next
annual meeting of stockholders of the Company and for other good and valuable
consideration, on «Grant_Date» the Company irrevocably grants to the Optionee
the option to purchase any part or all of an aggregate of four thousand (4,000)
shares of its Common Stock upon the terms and conditions set forth in this
Agreement and the Plan.

Section 2.2.      Purchase Price

                         The purchase price of the shares of stock covered by
the Option shall be $«Exercise_Price» per share (which is the Fair Market Value
of a share of Common Stock on the date of the granting of this Option) without
commission or other charge.

Section 2.3.      Consideration to Company

                         In consideration of the granting of this Option by the
Company, the Optionee agrees to render faithful and efficient services to the
Company or a Subsidiary, with such duties and responsibilities as the Company
shall from time to time prescribe, until the next annual meeting of stockholders
of the Company.  Nothing in the Plan or this Agreement shall confer upon any
Optionee any right to continue as a director of the Company, or shall interfere
with or restrict in any way the rights of the Company and any Subsidiary, which
are hereby expressly reserved, to discharge the Optionee at any time for any
reason whatsoever, with or without good cause.

Section 2.4.      Adjustments in Option

                         (a)     In the event that the outstanding shares of the
stock subject to the Option are changed into or exchanged for a different number
or kind of shares of the Company or other securities of the Company, or of
another corporation, by reason of reorganization, merger, consolidation,
recapitalization, reclassification, stock split-up, stock dividend or
combination of

3



--------------------------------------------------------------------------------


shares, the Board shall make an appropriate and equitable adjustment in the
number and kind of shares as to which the Option, or portions thereof then
unexercised, shall be exercisable, to the end that after such event the
Optionee’s proportionate interest shall be maintained as before the occurrence
of such event.  Such adjustment in the Option may include any necessary
corresponding adjustment in the Option price per share, but shall be made
without change in the total price applicable to the unexercised portion of the
Option (except for any change in the aggregate price resulting from rounding-off
of share quantities or prices).  Any such adjustment made by the Board shall be
final and binding upon the Optionee, the Company and all other interested
persons.

                         (b)     Notwithstanding the foregoing, in the event of
such a reorganization, merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend or combination, or other
adjustment or event which results in shares of Common Stock being exchanged for
or converted into cash, securities (including securities of another corporation)
or other property, the Company will have the right to terminate the Plan as of
the date of the exchange or conversion, in which case all options, rights and
other awards under the Plan shall become the right to receive such cash,
securities or other property, net of any applicable exercise price.

                         (c)     In the event of a “spin-off” or other
substantial distribution of assets of the Company which has a material
diminutive effect upon the Fair Market Value of the Company’s Common Stock, the
Board may in its discretion make an appropriate and equitable adjustment to the
Option to reflect such diminution in accordance with Section 10.3 of the Plan.

ARTICLE III.

PERIOD OF EXERCISABILITY

Section 3.1.      Commencement of Exercisability

                         (a)     Subject to Section 5.6, the Option shall become
exercisable in four (4) cumulative installments as follows:

                                  (i)        The first installment shall consist
of twenty-five percent (25%) of the shares covered by the Option and shall
become exercisable on the first anniversary of the date the Option is granted.

                                  (ii)       The second installment shall
consist of twenty-five percent (25%) of the shares covered by the Option and
shall become exercisable on the second anniversary of the date the Option is
granted.

                                  (iii)      The third installment shall consist
of twenty-five percent (25%) of the shares covered by the Option and shall
become exercisable on the third anniversary of the date the Option is granted.

4



--------------------------------------------------------------------------------


                                  (iv)      The fourth installment shall consist
of twenty-five percent (25%) of the shares covered by the Option and shall
become exercisable on the fourth anniversary of the date the Option is granted.

                         (b)     No portion of the Option that is unexercisable
at Termination of Directorship shall thereafter become exercisable.

Section 3.2.      Duration of Exercisability

                         The installments provided for in Section 3.1 are
cumulative.  Each such installment that becomes exercisable pursuant to Section
3.1 shall remain exercisable until it becomes unexercisable under Section 3.3.

Section 3.3.      Expiration of Option

                         The Option may not be exercised to any extent by anyone
after the first to occur of the following events:

                         (a)     The expiration of ten (10) years from the date
the Option was granted;

                         (b)     The expiration of three (3) months from the
date of the Optionee’s Termination of Directorship for any reason other than
such Optionee’s death or permanent and total disability (within the meaning of
Section 22(e)(3) of the Code), unless the Optionee dies within said three-month
period;

                         (c)     The expiration of twelve (12) months from the
date of the Optionee’s Termination of Directorship by reason of such Optionee’s
permanent and total disability;

                         (d)     The expiration of twelve (12) months from the
date of the Optionee’s death; or

                         (e)     The effective date of a Corporate Transaction
unless the Board waives this provision in connection with such transaction and
such waiver is consistent with Rule 16b-3.  At least ten (10) days prior to the
effective date of such Corporate Transaction, the Board shall give the Optionee
notice of such event if the Option has then neither been fully exercised nor
become unexercisable under this Section 3.3.

Section 3.4.      Acceleration of Exercisability

                         To the extent consistent with the requirements of Rule
16b-3, in the event of a Corporate Transaction, the Board may, in its absolute
discretion and upon such terms and conditions as it deems appropriate, provide
by resolution adopted prior to such event that at some time prior to the
effective date of such event this Option shall be exercisable as to all the
shares covered hereby, notwithstanding that this Option may not yet have become
fully exercisable under Section 3.1(a).

5



--------------------------------------------------------------------------------


                         The Board may make such determinations and adopt such
rules and conditions as it, in its absolute discretion, deems appropriate in
connection with such acceleration of exercisability, including, but not by way
of limitation, provisions to ensure that any such acceleration and resulting
exercise shall be conditioned upon the consummation of the contemplated
corporate transaction.

                         None of the foregoing discretionary terms of this
Section shall be permitted to the extent that such discretion would be
inconsistent with the requirements of Rule 16b-3.

Section 3.5.      Acceleration of Exercisability upon Retirement

                         To the extent consistent with the requirements of Rule
16b-3, this Option shall be exercisable as to all the shares covered hereby,
notwithstanding that this Option may not yet have become fully exercisable under
Section 3.1(a), upon the retirement of the Optionee in accordance with the
Company’s retirement policy applicable to Directors.

ARTICLE IV.

EXERCISE OF OPTION

Section 4.1.      Person Eligible to Exercise

                         During the lifetime of the Optionee, only he may
exercise the Option or any portion thereof, or, to the extent the Option, or any
portion thereof, is transferred in accordance with the terms of the Plan, such
transferee may exercise the Option or such portion thereof so transferred. 
After the death of the Optionee, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 3.3, be
exercised by his personal representative or by any person empowered to do so
under the Optionee’s will or under the then applicable laws of descent and
distribution.

Section 4.2.      Partial Exercise

                         Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3; provided, however, that each partial exercise shall be for
not less than one hundred (100) shares (or the minimum installment set forth in
Section 3.1, if a smaller number of shares) and shall be for whole shares only.

Section 4.3.      Manner of Exercise

                         The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary or his office of all of the
following prior to the time when the Option or such portion becomes
unexercisable under Section 3.3:

                         (a)     Notice in writing signed by the Optionee or the
other person then entitled to exercise the Option or portion, stating that the
Option or portion is thereby exercised, such notice complying with all
applicable rules established by the Board;

6



--------------------------------------------------------------------------------


                         (b)

                                   (i)      Full payment (in cash) for the
shares with respect to which such Option or portion is exercised;

                                   (ii)     Payment, in whole or in part,
through the delivery of a notice that the Optionee has placed a market sell
order with a broker with respect to shares of Common Stock then issuable upon
exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price, provided that payment of such
proceeds is then made to the Company upon settlement of such sale; or

                                   (iii)    With the consent of the Board, any
other form of consideration permitted by the Plan;

                         (c)     A bona fide written representation and
agreement, in a form satisfactory to the Board, signed by the Optionee or other
person then entitled to exercise such Option or portion, stating that the shares
of stock are being acquired for his own account, for investment and without any
present intention of distributing or reselling said shares or any of them except
as may be permitted under the Securities Act and then applicable rules and
regulations thereunder, and that the Optionee or other person then entitled to
exercise such Option or portion will indemnify the Company against and hold it
free and harmless from any loss, damage, expense or liability resulting to the
Company if any sale or distribution of the shares by such person is contrary to
the representation and agreement referred to above.  The Board may, in its
absolute discretion, take whatever additional actions it deems appropriate to
insure the observance and performance of such representation and agreement and
to effect compliance with the Securities Act and any other federal or state
securities laws or regulations.  Without limiting the generality of the
foregoing, the Board may require an opinion of counsel acceptable to it to the
effect that any subsequent transfer of shares acquired on an Option exercise
does not violate the Securities Act, and may issue stop-transfer orders covering
such shares.  Share certificates evidencing stock issued on exercise of this
Option shall bear an appropriate legend referring to the provisions of this
subsection (c) and the agreements herein.  The written representation and
agreement referred to in the first sentence of this subsection (c) shall,
however, not be required if the shares to be issued pursuant to such exercise
have been registered under the Securities Act, and such registration is then
effective in respect of such shares;

                         (d)     Full payment to the Company of all amounts
which, under federal, state or local tax law, it is required to withhold upon
exercise of the Option, which, with the consent of the Board, may be in the form
of consideration used by the Optionee to pay for such shares under Section
4.3(b); and

                         (e)     In the event the Option or portion shall be
exercised pursuant to Section 4.1 by any person or persons other than the
Optionee, appropriate proof of the right of such person or persons to exercise
the Option.

7



--------------------------------------------------------------------------------


Section 4.4.      Conditions to Issuance of Stock Certificates

                         The shares of stock deliverable upon the exercise of
the Option, or any portion thereof, may be either previously authorized but
unissued shares or issued shares which have then been reacquired by the
Company.  Such shares shall be fully paid and nonassessable.  The Company shall
not be required to issue or deliver any certificate or certificates for shares
of stock purchased upon the exercise of the Option or portion thereof prior to
fulfillment of all of the following conditions:

                         (a)     The admission of such shares to listing on all
stock exchanges on which such class of stock is then listed;

                         (b)     The completion of any registration or other
qualification of such shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Board shall, in its absolute discretion,
deem necessary or advisable;

                         (c)     The obtaining of any approval or other
clearance from any state or federal governmental agency which the Board shall,
in its absolute discretion, determine to be necessary or advisable;

                         (d)     The receipt by the Company of full payment for
such shares, including payment of all amounts which, under federal, state or
local tax law, it is required to withhold upon exercise of the Option; and

                         (e)     The lapse of such reasonable period of time
following the exercise of the Option as the Board may from time to time
establish for reasons of administrative convenience.

Section 4.5.      Rights as Stockholder

                         The holder of the Option shall not be, nor have any of
the rights or privileges of, a stockholder of the Company in respect of any
shares purchasable upon the exercise of any part of the Option unless and until
certificates representing such shares shall have been issued by the Company to
such holder.

ARTICLE V.

OTHER PROVISIONS

Section 5.1.      Administration

                         With respect to this Option, the full Board, acting by
a majority of its members in office, shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Board in good faith shall be final and binding
upon the Optionee, the Company and

8



--------------------------------------------------------------------------------


all other interested persons.  No member of the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Option.

Section 5.2.      Option Not Transferable

                         Neither the Option nor any interest or right therein or
part thereof shall be liable for the debts, contracts or engagements of the
Optionee or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5.2
shall not prevent transfers by will or by the applicable laws of descent and
distribution or, to the extent not prohibited by the Code, pursuant to a QDRO.

                         Notwithstanding the foregoing provisions of this
Section 5.2, the Administrator, in its sole discretion, may permit the transfer
of the Option by the Optionee, by gift or contribution, to a “family member” of
the Optionee (as defined under the instructions to use of Form S-8).  Any Option
that has been so transferred or transferred pursuant to a QDRO shall continue to
be subject to all of the terms and conditions as applicable to the original
Optionee, and the transferee shall execute any and all such documents requested
by the Administrator in connection with the transfer, including without
limitation to evidence the transfer and to satisfy any requirements for an
exemption for the transfer under applicable federal and state securities laws.

Section 5.3.      Shares to Be Reserved

                         The Company shall at all times during the term of the
Option reserve and keep available such number of shares of stock as will be
sufficient to satisfy the requirements of this Agreement.

Section 5.4.      Notices

                         Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Optionee shall be addressed to him
at the address given beneath his signature hereto.  By a notice given pursuant
to this Section 5.4, either party may hereafter designate a different address
for notices to be given to him.  Any notice which is required to be given to the
Optionee shall, if the Optionee is then deceased, be given to the Optionee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 5.4.  Any
notice shall be deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.

9



--------------------------------------------------------------------------------


Section 5.5.      Titles

                         Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

Section 5.6.      Construction

                         This Agreement shall be administered, interpreted and
enforced under the laws of the State of Texas.

Section 5.7.      Conformity to Securities Laws

                         The Optionee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, including
without limitation Rule 16b-3.  Notwithstanding anything herein to the contrary,
the Plan shall be administered, and the Option is granted and may be exercised,
only in such a manner as to conform to such laws, rules and regulations.  To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

                         IN WITNESS WHEREOF, this Agreement has been executed
and delivered by the parties hereto.

 

VARCO INTERNATIONAL, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

John F. Lauletta,
President and Chief Operating Officer

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

James F. Maroney,
Vice President, Secretary and General Counsel

 

 

--------------------------------------------------------------------------------

«Name»

«Address»

«City», «State»  «Zip_Code»

 

Optionee’s Taxpayer Identification Number:

 

 

 

«Tax_ID»

10